Citation Nr: 0940768	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypotension.

2.  Entitlement to service connection for residuals of 
urinary tract infections and pyelonephritis, to include 
claimed left flank pain and kidney damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to August 
2001.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

This case was the subject of a Board remand dated in April 
2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's claim for service connection 
for hypotension, the Board acknowledges that there is no 
current diagnosis of hypotension of record.  The Veteran's 
blood pressure at her October 1987 service enlistment 
examination was measured at 120/80.  The service treatment 
records contain many blood pressure readings both above and 
below diastolic pressure of 60 mmHg.  A brief sample of those 
pressure pressures below 60 mmHg is as follows:  September 
1992, 106/58; January 1993, 122/58; March 1993, 104/52; 
November 1994, 110/56; December 1994, 111/43; February 1995, 
121/57; April 1995, 99/54; July 1995, 111/56; November 1995, 
108/55; and June 1996, 108/59.  Blood pressures later in 
service and shortly after service seem to have been generally 
higher; however, the most recent blood pressure reading in 
the claims file is in a VA record of medical treatment in 
December 2006, of 133/44.  The lower blood pressures do not 
seem to have been a concern of the Veteran's treating 
physicians; however, the Board does not have the medical 
expertise to determine whether these unusually low blood 
pressure readings represent are a manifestation of a disease 
or disorder, or are rather physiologically healthy for the 
Veteran.  Accordingly, a VA examination and opinion as to 
whether the Veteran's recurrent low blood pressure readings 
represent hypotension or other cardiovascular disease or 
disorder would be useful in adjudication of the Veteran's 
claim, particularly because the Veteran is currently service 
connected for mitral valve prolapse.  See 38 U.S.C.A. 
§ 5103A(d). 

With respect to what the Board has rephrased as the Veteran's 
claim for service connection for residuals of urinary tract 
infections and pyelonephritis, to include claimed left flank 
pain and kidney damage, the Board notes that a July 2000 
(during active service) diagnosis at Rome Memorial Hospital 
included urinary tract infection and rule out pyelonephritis.  
A review of VA and other medical records indicates that the 
Veteran believes and is deeply concerned that she has 
experienced kidney damage and recurrent pain in her left 
flank as a result of this episode of infection.  However, 
work-ups during in-service and post-service VA treatment 
appear to have ruled out kidney damage or urinary tract 
infection on multiple occasions.  

However, after reviewing the record, the Board finds that 
further efforts to obtain the Veteran's temporary duty 
retirement (effective August 2001) and permanent duty 
retirement (effective in November 2005) medical records are 
warranted, as these records would likely be relevant to the 
Veteran's claims on appeal.  In an April 2008 Board remand, 
the Board requested that the Agency of Original Jurisdiction 
(AOJ) request records of the Veteran's medical and physical 
evaluation board proceedings from the Wilford Hall Medical 
Facility, 59th Medical Wing at Lackland Air Force Base under 
the name on her DD Form 214, rather than only under her 
current name, as had been attempted in the months from August 
2005 to November 2006.

In a September 2009 Appellant's Post-Remand Brief, the 
Veteran's representative alleged that in requesting records 
from Wilford Hall Medical Facility at Lackland Air Force 
Base, related to the Veteran's medical and physical 
evaluation board proceedings, the request was sent under her 
current name, rather than the name that appears on her DD 
Form 214.  A review of the April 2008 record requests 
submitted by the AOJ reflects that the AOJ did include the 
Veteran's name as indicated on her DD Form 214 toward the 
bottom of the request forms, though perhaps not as 
prominently as one might have hoped; the Board notes, 
however, that the service department included, with its 
response to the April 2008 AOJ request, a one-page document 
electronically signed by a military physician in July 2005, 
indicating that military physical medical evaluation board 
records had been completed, that the Veteran had been seen in 
the "LSSC," that separate records were maintained in that 
clinic, and that psychiatric and medical records had been 
reviewed.  The document further indicates that the copies of 
the records had been delivered to "PEBLO."

Further, with respect to physical evaluation board and 
medical evaluation board proceedings, past service department 
responses to AOJ requests for information appear to have been 
impeded by the fact that during the 2005 to 2006 time frame 
the Veteran was transferred from the Temporary Disability 
Retirement List (TDRL) to the Permanent Disability Retirement 
List (PDRL), and the service department had a difficult time 
locating her records while they were being processed and 
transferred, apparently from "Code 22," to "Code 13."  In 
a response from the service department in May 2006, the 
service department indicated that the records had not yet 
been retired to "Code 13," and that the request was 
therefore being transferred to "Code 22."  Now, over three 
years hence, the Board finds that another request should be 
made in the hope that the records have now been transferred 
to the location where they are to be more permanently stored, 
and that the service department may therefore be more 
successful in its response to the AOJ's request for the 
records. 

As obtaining these medical records has proven difficult, the 
Veteran's complete Official Military Service Personnel File 
(OMPF) file should also be sought, since it may have 
significant documentation pertaining to the Veteran's 
disability retirement from the military, to include 
documentation of pertinent medical findings.  The Board notes 
in this regard that there is in the claims file a one-page 
service department document dated in July 2001 (received from 
the Veteran in March 2004) regarding of her disability 
retirement from the military.

Additionally, because the Veteran's concern as to recurrent 
left flank pain, urinary tract infections, and kidney damage 
are reflected repeatedly in her medical records, and also 
because any recent blood pressure readings may be relevant to 
her claim for service connection for hypotension, any records 
of VA treatment from December 2006 forward, or of private 
treatment if she now additionally receives private treatment, 
would be useful in adjudication of her claims.  See 38 
U.S.C.A. § 5103A(a)-(c).

Also, the last correspondence from the Veteran (rather than 
her representative) in the claims files is dated in October 
2007 and was received by her congressman.  The correspondence 
was forwarded to VA by her congressman in December 2007, and 
indicates a change of address.  The correspondence also 
includes a new home phone number.  However, VA has continued 
to send subsequent correspondence to her prior address.  The 
RO should seek clarification from the Veteran as to her 
current address and ensure that she has received all 
pertinent recent correspondence, such as supplemental 
statements of the case and VCAA notices. 

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the last 
correspondence from the Veteran in the 
claims files is dated in October 2007 and 
was received by her congressman.  The 
correspondence was forwarded to VA in 
December 2007 by her congressman, and 
indicates a change of address.  The 
correspondence also includes a home phone 
number.  However, VA has continued to send 
subsequent correspondence to her prior 
address.  The RO should seek clarification 
from the Veteran as to her current address 
and ensure that she has received all 
pertinent recent correspondence, such as 
supplemental statements of the case and 
VCAA notices.

2.  Ask the Veteran to identify all records 
of VA and non-VA health care providers who 
have treated her for cardiovascular 
disability and kidney or other urinary tract 
disabilities during the period from December 
2006 to the present.  After obtaining any 
appropriate authorizations for release of 
medical information, the RO should obtain 
records from each health care provider the 
Veteran identifies.  The Veteran should also 
be advised that with respect to private 
medical evidence, she may alternatively 
obtain the records on her own and submit 
them to the RO.

The records sought must include relevant 
records of VA treatment from December 2006 
forward.

3.  The AOJ should contact all appropriate 
sources in an effort to obtain the medical 
records and determinations underlying the 
Veteran's placement on the Temporary 
Disability Retirement List in August 2001 
and on the Permanent Disability Retirement 
List in November 2005.

All such requests should include both the 
Veteran's current name and her former name 
as indicated on her DD Form 214.

With respect to physical evaluation board 
and medical evaluation board proceedings, 
past service department replies to AOJ 
requests for information appear to have 
been impeded by the fact that during the 
2005 to 2006 time frame the Veteran was 
transferred from the Temporary Disability 
Retirement List to the Permanent 
Disability Retirement List, and the 
service department had a difficult time 
locating her records while they were in 
the process of being transferred, 
apparently from "Code 22," to "Code 
13."  As of the response from the service 
department in May 2006, the service 
department indicated that the records had 
not yet been retired to "Code 13," and 
that the request was therefore being 
transferred to "Code 22."  The RO should 
again attempt to obtain these records from 
Code 13 and/or Code 22, as appropriate.

Further, the service department included, 
with a response to an April 2008 request 
from the AOJ, a one-page document 
electronically signed by a military 
physician in July 2005, indicating that 
military physical medical evaluation board 
records had been completed, that the 
Veteran had been seen in the "LSSC," that 
separate records were maintained in that 
clinic, and that psychiatric and medical 
records had been reviewed.  The document 
additionally indicates that the records had 
been forwarded to "PEBLO."  The records 
should be sought from "LSSC" and "PEBLO" 
if other attempts to obtain the records are 
not successful (if necessary, the AOJ 
should contact the service department to 
ascertain the meaning of these 
abbreviations).  

4.  Contact all appropriate sources in an 
effort to obtain the Veteran's complete 
Official Military Personnel File.

All such requests should include both the 
Veteran's current name and her former name 
as indicated on her DD Form 214.

5.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination for 
the purpose of determining whether the 
unusually low blood pressure readings during 
service and after service are at a 
physiologically healthy level for the 
Veteran, or whether instead they represent 
an underlying chronic disorder or disease.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the service treatment 
and post-service records of treatment.  
The service treatment records contain many 
blood pressure readings both above and 
below diastolic pressure of 60 mmHg.  A 
brief sample of those pressure pressures 
below 60 mmHg is as follows:  September 
1992: 106/58; January 1993, 122/58; March 
1993, 104/52; November 1994, 110/56; 
December 1994, 111/43,  February 1995, 
121/57; April 1995, 99/54; July 1995, 
111/56; November 1995, 108/55; and June 
1996, 108/59.  Blood pressures later in 
service and shortly after service seem to 
have been generally higher; however, the 
most recent blood pressure reading in the 
claims file is in a VA records of medical 
treatment in December 2006, of 133/44.

If the examiner finds that the Veteran's 
low blood pressure readings represent 
hypotension or any underlying chronic 
disease or disorder, the examiner should 
provide an opinion as to whether the 
Veteran currently has any such diagnosed 
disease or disorder.  If so, he or she 
should provide an opinion as to whether it 
is at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the disorder began during service, is 
related to service, or is caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by her service-connected mitral 
valve prolapse.

If the examiner finds that the low blood 
pressure readings indicated in the claims 
files are healthy for the Veteran and do 
not represent hypotension, the examiner 
should so state.
 
The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, established medical principles, 
and any relevant medical literature 
reviewed by the examiner.  

6.  Readjudicate the issues on appeal.  The 
claims should be adjudicated both on a 
direct incurrence basis and as secondary to 
service-connected mitral valve prolapse.  
If any benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




